On March 26,1991, the Defendant was sentenced to Count I, twenty (20) years with eight (8) years suspended for Sexual Intercourse Without Consent; Count II, ten (10) years for Incest; both sentence shall be served concurrently. The Defendant shall not be eligible for parole until he has successfully entered and completed the inpatient sexual offender treatment program at the Montana State Prison. Credit shall be given for 356 days time served. The eight (8) years suspended shall be upon the conditions listed in the March 26,1991 Judgment.
On March 12, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank David Hill for his assistance to the Court.